Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21 – 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US Pub. No. 2019/0058244 A1).
As to claim 21, Kim shows a support plate 310 (Fig. 3 and para. 82) of a display device (160, Fig. 1 and para. 50), having: a first side disposed adjacent to a display substrate 321 (Fig. 3 and para. 88) of the display device (Fig. 3), the first side comprising one or more straight line-shaped electromagnetic band gap structures 310/312/313 disposed within the support plate and across a width of the display device (Fig. 4A and paras. 99 – 104), the one or more straight line-shaped electromagnetic band gap structures configured to reduce surface current on the display substrate (paras. 97 and 98); and a second side disposed adjacent to a conductive plate (i.e. housing, Fig. 3 and paras. 69 and 88), the support plate physically separate from the conductive plate (Fig. 4C).
As to claim 22, Kim shows that the one or more straight line-shaped electromagnetic band gap structures are configured to reduce the surface current on the display substrate occurring at narrowband frequencies (Fig. 8, paras. 99 – 104 and paras. 134 – 137).
As to claim 23, Kim shows that the one or more straight line-shaped electromagnetic band gap structures are disposed in an overlapping pattern (Figs. 4A and 8).
As to claim 24, Kim shows that the one or more straight line-shaped electromagnetic band gap structures are disposed in parallel (Fig. 8).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Lee et al. (US Pub. No. 2014/0232607 A1).
As to claim 36, Kim shows a support structure of a display (Fig. 3 and para. 88), comprising: a first support plate 313 comprising a first side configured to be disposed adjacent to a display layer of the display 321 (Fig. 3 and para. 88), one or more electromagnetic band gap structures 310/312/313 having one or more curved lines to reduce surface current on the display (Fig. 4A and paras. 99 – 104) occurring at broadband frequencies (Fig. 8, paras. 99 – 104 and paras. 134 – 137), a second side (Fig. 3 and para. 98); and a second support plate 322 configured to be disposed adjacent to the second side of the first support plate, the second support plate physically separate from the first support plate (Fig. 3 and 4).
Kim does not specifically show that the display layer comprises light emitting diodes (LEDs).
Lee shows that a display layer comprises LEDs (para. 66).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Kim with those of Lee because designing the system in this way allows the device to exhibit transparency (para.  67).
As to claim 38, Kim shows that the one or more electromagnetic band gap structures have one or more straight lines configured to reduce surface current on the display occurring at narrowband frequencies (Fig. 8, paras. 99 – 104 and paras. 134 – 137).
Allowable Subject Matter
Claims 25 – 28, 37, 39 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 29 – 35 are allowable.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL ADAMS/Examiner, Art Unit 2627